DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welter (US 5,036,896).
Welter is directed to a tire construction comprising a carcass, wherein said carcass is formed with aramid cords (corresponds with claimed cords) (Column 3, Lines 48-64).  Welter further states that aramid cords having a twist multiplier between 8 and 12 provide desirable fatigue characteristics (Column 6, Lines 5+).  Looking at Table I, three aramid cords are suitable for a tire carcass.  Each aramid cord is formed with 3 plies of 1500 denier (overall linear density of 4500 denier) (Column 5, Lines 20+), wherein the individual ply twists or yarn twists are approximately 331 tpm (8.4 turns per 2.54 cm), 394 tpm (10 turns per 2.54 cm), and 472 tpm (12 turns per 2.54 cm)and the final cord twist or cable twists are approximately 394 tpm (10 turns per 2.54 cm), 409 tpm (10.4 turns per 2.54 cm), and 472 tpm (12 turns per 2.54 cm).  All of these twists satisfy the claimed invention.          
With respect to claim 2, the claimed properties appear to inherently result from using an aramid cord construction having the claimed linear densities and the claimed twisting values (as best can be determined from Applicant’s original disclosure).
As to claim 3, a topping rubber or coating rubber is a fundamental portion of tire cord reinforced components, including carcass plies.
Regarding claim 6, the carcass cords of Welter are inclined between 76 and 90 degrees with respect to a tire equatorial plane (Column 3, Lines 1+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welter.
Regarding claim 2, Welter is directed to an aramid cord construction designed for tire carcass plies.  More particularly, Welter teaches an exemplary cord construction having an overall linear density of 4,500 denier, a yarn twisting value between 331 tpm and 472 tpm, and a cord or cable twisting between 394 tom and 472 tpm.  These values are within the broad ranges of the claimed invention.  While the reference is silent with respect to the specific mechanical properties, one of ordinary skill in the art at the time of the invention would have found the claimed properties obvious given the general disclosure of Welter in relation to the overall linear density and the exemplary twisting values.
With respect to claims 3-5, the claimed topping rubber and dimensions are consistent with those that are conventionally used in carcass structures.  It is emphasized that the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly dependent on the intended use of the tire and ultimately the tire size.  A fair reading of Welter suggests the manufacture of any number of well-known tire constructions and such would include those having the claimed carcass dimension.        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 6, 2022